Citation Nr: 0921589	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-11 623	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the character of the appellant's discharge from 
service precludes entitlement to Department of Veterans 
Affairs (VA) benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had service from July 1986 to July 1989.  He 
received a discharge under conditions other than honorable 
due to "misconduct - commission of a serious offense."  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of April 
2006 by the VA regional office (RO) in Montgomery, Alabama.  
On that decision, the RO concluded that the appellant's 
discharge was a type which constituted a bar to VA benefits.  


FINDINGS OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


